Title: From Thomas Jefferson to Martha Jefferson, 28 March 1787
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Aix en Provence March. 28. 1787.
          
          I was happy, my dear Patsy, to receive, on my arrival here, your letter informing me of your health and occupations. I have not written to you sooner because I have been almost constantly on the road. My journey hitherto has been a very pleasing one. It was undertaken with the hope that the mineral waters of this place might restore strength to my wrist. Other considerations also concurred. Instruction, amusement, and abstraction from business, of which I had too much at Paris. I am glad to learn that you are employed in things new and good in your music and drawing. You know what have been my fears for some time past; that you do not employ yourself so closely as I could wish. You have promised me a more assiduous attention, and I have great confidence in what you promise. It is your future happiness which interests me, and nothing can contribute more to it (moral rectitude always excepted) than the contracting a habit of industry and activity. Of all the cankers of human happiness, none corrodes it with so silent, yet so baneful a tooth, as indolence. Body and mind both unemployed, our being becomes a burthen, and every object about us loathsome, even the dearest. Idleness begets ennui, ennui the hypochrondria, and that a diseased body. No laborious person was ever yet hysterical. Exercise and application produce order in our affairs, health of body, chearfulness of mind, and these make us precious to our friends. It is while we are young that the habit of industry is formed. If not then, it never is afterwards. The fortune of our lives therefore depends on employing well the short period of youth. If  at any moment, my dear, you catch yourself in idleness, start from it as you would from the precipice of a gulph. You are not however to consider yourself as unemployed while taking exercise. That is necessary for your health, and health is the first of all objects. For this reason if you leave your dancing master for the summer, you must increase your other exercise. I do not like your saying that you are unable to read the antient print of your Livy, but with the aid of your master. We are always equal to what we undertake with resolution. A little degree of this will enable you to decypher your Livy. If you always lean on your master, you will never be able to proceed without him. It is a part of the American character to consider nothing as desperate; to surmount every difficulty by resolution and contrivance. In Europe there are shops for every want. It’s inhabitants therefore have no idea that their wants can be furnished otherwise. Remote from all other aid, we are obliged to invent and to execute; to find means within ourselves, and not to lean on others. Consider therefore the conquering your Livy as an exercise in the habit of surmounting difficulties, a habit which will be necessary to you in the country where you are to live, and without which you will be thought a very helpless animal, and less esteemed. Music, drawing, books, invention and exercise will be so many resources to you against ennui. But there are others which to this object add that of utility. These are the needle, and domestic oeconomy. The latter you cannot learn here, but the former you may. In the country life of America there are many moments when a woman can have recourse to nothing but her needle for employment. In a dull company and in dull weather for instance. It is ill manners to read; it is ill manners to leave them; no cardplaying there among genteel people; that is abandoned to blackguards. The needle is then a valuable resource. Besides without knowing to use it herself, how can the mistress of a family direct the works of her servants? You ask me to write you long letters. I will do it my dear, on condition you will read them from time to time, and practice what they will inculcate. Their precepts will be dictated by experience, by a perfect knowlege of the situation in which you will be placed, and by the fondest love for you. This it is which makes me wish to see you more qualified than common. My expectations from you are high: yet not higher than you may attain. Industry and resolution are all that are wanting. No body in this world can make me so happy, or so miserable as you. Retirement from public life will ere long become necessary for me.  To your sister and yourself I look to render the evening of my life serene and contented. It’s morning has been clouded by loss after loss till I have nothing left but you. I do not doubt either your affection or dispositions. But great exertions are necessary, and you have little time left to make them. Be industrious then, my dear child. Think nothing unsurmountable by resolution and application, and you will be all that I wish you to be. You ask me if it is my desire you should dine at the abbess’s table? It is. Propose it as such to Madame de Traubenheim with my respectful compliments and thanks for her care of you. Continue to love me with all the warmth with which you are beloved by, my dear Patsy, yours affectionately,
          
            Th: Jefferson
          
        